The case was — 'In December A,. I). 1780 the defendant was commandant of the fort at New Loudon; and the plaintiff was going out with his vessel, loaded with oats; having the governor’s permit to transport them to Newport, but had not given bond agreeable to tlie statute; the defendant seized the vessel and cargo; upon which the plaintiff gave the defendant £145, to let him pass; which the defendant received and permitted the plaintiff to pass without giving bonds. Yerdict and judgment was, for the plaintiff to recover, being money *92paid 115011 an illegal consideration, and which, the defendant had no right to hold) or retain.